Citation Nr: 1023763	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-33 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 60 percent disabling.

2.  Eligibility to Dependents' Education Assistance under 
38 U.S.C. Chapter 35.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to March 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which an evaluation greater 
than 60 percent for bilateral hearing loss and eligibility to 
Dependents' Educational Assistance was denied. 

In his October 2008 substantive appeal, the Veteran requested 
to testify before a member of the Board appearing at his 
local RO.  He withdrew this request in February 2010 due to 
health concerns.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for the following reasons.

First, in June and August 2009, the RO received additional 
evidence concerning the Veteran's claim in the form of a 
private June 2009 audiological report and an August 2009 VA 
audiological examination report.  Both are dated and were 
received subsequent to the most recent supplemental statement 
of the case, which was issued in December 2008.  The evidence 
is clearly pertinent.  Unfortunately, the claim must be 
remanded to allow the RO to review the evidence and prepare a 
supplemental statement of the case.  See 38 C.F.R. § 19.37 
(2009).


Second, in support of his claim for a permanent and total 
rating, the Veteran has argued that his hearing impairment 
precludes him from maintaining any gainful employment.  The 
August 2009 VA examination report appears in part to support 
his claim, noting the examiner's observation that the 
Veteran's hearing loss and poor word recognition abilities 
likely cause significant communication difficulties in most 
situations, even with hearing aids.  In Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a claim for 
entitlement to total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  Such is the case here.  
Hence, the Board has assumed jurisdiction of a claim for 
entitlement to TDIU, as reflected on the first page of this 
remand.  

The Court has held that a TDIU claim may not be denied 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's disabilities do not prevent 
him or her from performing work that would produce sufficient 
income to be other than marginal.  Friscia v. Brown, 7 Vet. 
App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  In Friscia, the Court specifically stated that VA 
has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities have on his or her 
ability to work. Friscia, at 297, citing 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) 
and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Third, in his May 2010 Appellant's Brief, the Veteran's 
representative argued that extra-schedular consideration for 
an increased evaluation should be made in the present case.  
The Board notes that TDIU may also be granted on the basis of 
extraschedular consideration.  See 38 C.F.R. § 3.321, 4.16 
(2009).

In light of the above, the Board finds that remand is 
warranted for a thorough and contemporaneous medical 
examination to both determine the nature and extent of the 
Veteran's service-connected bilateral hearing loss, and also 
to ascertain whether the Veteran's service-connected 
disabilities render him unemployable.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159 (2009); see Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
directed.

1.  Ensure that all VA and non-VA records 
of which the RO has notice have been 
obtained.  Specifically, all treatment 
records from VA Medical Center (VAMC) in 
Gainesville, Florida, and any other VAMC 
the Veteran may identify from 2007 to the 
present; and from First Coast Hearing 
Clinic, Inc. and First Coast Hearing in 
Palm Coast, Florida, from 2005 to the 
present that are not already of record 
must be obtained.

2.  Schedule the Veteran for an 
examination with the appropriate 
specialist to determine the nature and 
extent of his service-connected bilateral 
hearing loss.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  All reported symptoms 
and observed pathology attributed to or 
associated with the service-connected 
bilateral hearing loss must be fully 
described.  

3.  Schedule the Veteran for an 
examination with the appropriate 
specialist(s) to determine the effects of 
his service-connected bilateral hearing 
loss and tinnitus have on his ability to 
obtain or maintain employment consistent 
with his education and occupational 
experience.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.

All reported symptoms and observed 
pathology attributed to or associated 
with the service-connected hearing 
impairment must be fully described.  

The examiner must elicit from the Veteran 
and the evidence of record a full work 
and educational history.  Based on a 
review of the claims file, the 
examination findings, and the Veteran's 
statements as to the functional effects 
of his service-connected bilateral 
hearing loss and tinnitus, and the 
Veteran's education and occupational 
experience, the examiner must provide an 
opinion as to whether the Veteran's 
service-connected bilateral hearing loss 
and tinnitus preclude him from securing 
and following substantially gainful 
employment consistent with his education 
and occupational experience, without any 
consideration to his age or to any 
impairment caused by nonservice-connected 
disabilities.  A complete rationale for 
the opinion must be provided.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for entitlement to an 
evaluation greater than 60 for his 
service-connected bilateral hearing loss 
and entitlement to TDIU, to include 
referral for consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), and 4.16(b) if warranted; 
and for eligibility to Dependents' 
Educational Assistance under 
38 U.S.C. Chapter 35 with application of 
all appropriate laws and regulations, 
including consideration of lay 
statements, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefits 
sought are not granted in full, the 
Veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  
Thereafter, the appeal must be returned 
to the Board for appellate review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2009).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


